DETAILED ACTION

Election/Restrictions

Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/26/22.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 19 contains the intended use/functionality of “to be installed in a smartphone and used for a stationary comprising [stationary limitations]”, with further stationary limitations in claims 20 and 21.   It is thus unclear whether the details of the stationary, absent the “identifier printed on each page” are intended to positively recited.   As it currently stands, the claim only requires that the “page imaging segmentation application program” is capable of functioning on a stationary with the details claimed (e.g. folded in eight to sixteen pages). 

Claim limitations “image acquisition means for”/”image analysis separation means for”/”separated image storage means for” have been interpreted under 35 U.S.C. 112, sixth paragraph, because each uses a non-structural term coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 19-21 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that there is no corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin et al. (US 2011/0205370).
The claims are indefinite for the reasons stated above.  The actual structure claimed is impossible to ascertain, however, Griffin et al. appears to disclose the invention, as best can be determined.  Griffin et la. disclose a smart phone 50-1 which acts as a means for “image acquisition means”, “image separation means”, and “separated image storage means”.   Griffin et al. do not disclose the particular physical arrangement claimed, however, as indicated in the 35 USC 112(b), this is only an intended use of the structure.  Griffin et al. teaches acquiring an image of an individual date e.g. 22nd of November, separating the image, and storing the contents of that date (0082; Fig. 6).  The structure of Griffin et al. is capable of acquiring images of a folded sheet as claimed. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Saund (US 2009/0034845), Hirahara (US 2014/0103630), Kozuka (JP 2003/018393), Quershi (US 8,690,062), Deschenes (US 10,102,464), and Chiba et al. (EP 1,833,022), disclose similar inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637